 1       Dylan B. Carp (State Bar No. 196846)
         Angel R. Sevilla (State Bar No. 239072)
 2       Stephanie T. Yang (State Bar No. 280006)
         JACKSON LEWIS P.C.
 3       50 California Street, 9th Floor
         San Francisco, California 94111
 4       Telephone: (415) 394-9400
         Facsimile: (415) 394-9401
 5       Email: carpd@jacksonlewis.com
                 angel.sevilla@jacksonlewis.com
 6               stephanie.yang@jacksonlewis.com
 7       Attorneys for Defendant
         NEXSTAR BROADCASTING, INC.,
 8

 9
                                         UNITED STATES DISTRICT COURT
10
                                     EASTERN DISTRICT OF CALIFORNIA
11

12
         PAULA GORDON, an individual,                         Case No. 1:18-cv-00007-DAD-JLT
13
                            Plaintiff,                        ORDER GRANTING STIPULATION
14                                                            TO AMEND THE CASE SCHEDULE
                  v.                                          (Doc. 77)
15
         NEXSTAR BROADCASTING, INC.
16       a business entity, form unknown; KGET-TV
         17, a business entity, form unknown; The CW
17       NETWORK, LLC, a business entity, form
         unknown; TELEMUNDO 17.3, a business
18       entity, form unknown; ERIK MENDOZA, an
         individual; and DOES 1 through 100, inclusive
19
                            Defendants.
20

21

22   To the Honorable Court:
23   Pursuant to this Court’s Scheduling Order (Doc 58), the Parties, by stipulation, request an extension
24   of the following discovery deadlines:
25   •         Fact Discovery Cutoff (solely for purposes of conducting the deposition and/or continuation
26   of     the    deposition   of   two    third   party   witnesses):   From   February   15,   2019   to
27   February 22, 2019 to accommodate the availability of third party witness Adam Chase, a former
28   Nexstar manager, who resides out of state and is only available for deposition on
                                             1
         STIPULATION TO CONTINUE DEADLINES RELATED TO EXPERT DISCOVERY CUTOFF
         Case No. 1:18-cv-00007-DAD-JLT
 1   February 18, 2019, and to complete the deposition of third party witness Allison Underwood, an
 2   outside investigator retained by Nexstar, which commenced on January 30 but could not be
 3   completed or rescheduled prior to the current February 15 discovery cutoff due to the schedules of
 4   the witness, her counsel and counsel for the parties. (Note: To the extent further motion practice
 5   is required with respect to Ms. Underwood, the Parties anticipate that a third deposition session
 6   may be required for Ms. Underwood.)
 7   •       Expert Witness Disclosure: From March 1, 2019 to April 1, 2019, to accommodate the
 8   availability of Dr. Delia Silva to conduct a mental status examination of the Plaintiff.
 9   •       Rebuttal Expert Witness Disclosure: From March 22, 2019 to April 22, 2019
10   •       Expert Discovery Cutoff: From April 12, 2019 to May 13, 2019 (May 12 is a Sunday).
11   Good cause exists to grant the stipulation, as the Parties’ discovery timeline was constrained by the
12   availability of a third party witness who resides out of state, by the inclement weather preventing
13   the Parties’ completion of Plaintiff’s deposition prior to January 2019, the inability of another third
14   party witness and her counsel as well as counsel for the parties to find a mutually available date for
15   all parties for the completion of the deposition prior to the current non-expert discovery cutoff date,
16   as well as by the proposed medical examiner’s lack of availability. This stipulation is supported
17   by the declaration of Stephanie T. Yang, a copy of which is attached.
18

19   IT IS SO STIPULATED.
20   Dated: February 1, 2019                                  JACKSON LEWIS P.C.
21

22                                                  By:        /s/ Stephanie T. Yang
                                                              Dylan B. Carp
23                                                            Angel R. Sevilla
                                                              Stephanie T. Yang
24                                                            Attorneys for Defendant
                                                              NEXSTAR BROADCASTING, INC.
25

26
27
     Dated: February 1, 2019                                  LAW OFFICES OF VICTOR L. GEORGE
28
                                                          2
         STIPULATION TO CONTINUE DEADLINES RELATED TO EXPERT DISCOVERY CUTOFF
         Case No. 1:18-cv-00007-DAD-JLT
 1                                                 By:         /s/ Wayne C. Smith
                                                              (as authorized on 1/28/19)
 2                                                           Victor L. George
                                                             Wayne C. Smith
 3                                                           Attorneys for Plaintiff
                                                             PAUL GORDON
 4

 5

 6   Dated: February 1, 2019                                  FISHER & PHILLIPS LLP
 7

 8                                                 By:         /s/ Cheryl Schreck
                                                              (as authorized on 01/28/19)
 9                                                           Todd B. Scherwin
                                                             Cheryl Schreck
10                                                           Attorneys for Defendant
                                                             ERIK MENDOZA
11

12                                          ORDER
13          Based upon the stipulation of the parties and good cause appearing, the Court ORDERS
14   the case schedule to be amended as follows:
15          1.     The depositions of Adam Chase, Allison Underwood SHALL be completed by
16   February 22, 2019;
17          2.     Experts SHALL be disclosed no later than April 1, 2019. Rebuttal experts may
18   be disclosed no later than April 22, 2019 and all expert discovery SHALL be completed no later
19   than May 13, 2019;
20          3.     Any nondispositive motions SHALL be filed as soon as the need presents itself
21   but no later than May 17, 2019 and heard no later than June 14, 2019.
22   IT IS SO ORDERED.
23
        Dated:    February 5, 2019                                /s/ Jennifer L. Thurston
24                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                         3
      STIPULATION TO CONTINUE DEADLINES RELATED TO EXPERT DISCOVERY CUTOFF
      Case No. 1:18-cv-00007-DAD-JLT
